Citation Nr: 0920998	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-14 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES


1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a chronic 
respiratory disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder, claimed as depression, anxiety, and/or somatization 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
post-traumatic stress disorder.

5.  Entitlement to an increased evaluation for 
hypothyroidism, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for myalgia of the 
neck and posterior chest wall, claimed as to include 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas 
(RO).

In any case where the threshold issue is one of whether new 
and material evidence had been received in order to reopen a 
finally decided claim, the Board is required to consider the 
issue of finality prior to any consideration on the merits.  
See 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see also 
Barnett v. Brown, 8 Vet. App. 1 (1995).  This is the case 
even if the RO has previously determined that the claim 
should be reopened.  As such, the veteran's appeal with 
respect to her claim for service connection for post-
traumatic stress disorder (PTSD) has been characterized as 
shown on the first page of this decision.

A February 2008 Board decision found that the May 1983 and 
May 1995 rating decisions with respect to the issue of 
entitlement to service connection for an acquired mental 
disorder (to include somatization disorder) were not final, 
as the May 1983 rating decision did not address any 
psychiatric disorder, and the May 1995 rating decision had 
not addressed any psychiatric disorder other than PTSD.  In 
light of that finding, the Board may proceed to address this 
issue.

The issues of entitlement to service connection for a lumbar 
spine disorder, and entitlement to service connection for an 
acquired psychiatric disorder other than post-traumatic 
stress disorder (PTSD), are addressed in the Remand portion 
of the decision below, and are remanded to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's service treatment records show 
intermittent, acute episodes of upper respiratory infections 
and viral illness, but no evidence of a diagnosis of a 
chronic respiratory disorder in service or at service 
separation.

2.  A current diagnosis of a chronic respiratory disorder is 
not of record.

3.  A May 1995 rating decision denied service connection for 
PTSD.

4.  The additional evidence received since the time of the 
final May 1995 rating decision includes the veteran's service 
personnel records, which were not associated with the claims 
file prior to 2004 and were not considered in the May 1995 
rating decision.

5.  The medical evidence of record shows a diagnosis of PTSD 
that is based on verified stressors.

6.  Prior to September 6, 2007, the veteran's hypothyroidism 
was manifested by fatigability.

7.  Beginning September 6, 2007, manifestations of the 
veteran's service-connected hypothyroidism include muscular 
weakness, mental disturbance, weight gain, chronic 
constipation, intolerance to hot and cold, and fatigability, 
but without cardiovascular involvement.  

8.  Manifestations of the veteran's service-connected myalgia 
include headaches, forward flexion of the cervical spine to 
35 degrees, with the combined range of motion of the cervical 
spine as 300, localized tenderness, and a normal gait, with 
no objective evidence of muscle spasm or abnormal spinal 
curvature or neurological abnormalities.


CONCLUSIONS OF LAW

1.  A chronic respiratory disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

3.  Prior to September 6, 2007, the criteria for an 
evaluation greater than 10 percent for hypothyroidism are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7903 (2008).

4.  Beginning September 6, 2007, the criteria for a 60 
percent evaluation for hypothyroidism are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2008).

5.  The criteria for an increased evaluation for myalgia have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for service connection, 
to reopen a finally decided claim, and for increased 
evaluations, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter 
dated in November satisfied the duty to notify provisions 
with respect to the claims for increase; in April 2001, 
November 2003, and March 2005 with respect to the appeal to 
reopen a claim for service connection for PTSD; in January 
2005 and March 2005 with respect to the claim for service 
connection for an acquired mental disorder; and in January 
2005 for the claims for service connection for a lumbar spine 
disorder and for a respiratory disorder.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Additionally, the veteran was 
notified of the regulations pertinent to her appeal to reopen 
the issue of entitlement to service connection for PTSD based 
on the submission of new and material evidence, and of the 
specific evidence required to reopen, in a letter dated in 
March 2005, followed by readjudication in the April 2007 
statement of the case.  See Kent v. Nicholson, 20 Vet. App 1 
(2006).  

Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in March 2006 and June 2006 letters.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the veteran was notified by a letter dated in 
May 2008 that to substantiate a claim, she must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect of that worsening on her employment and daily life.  
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
veteran's service treatment records and VA medical treatment 
records have been obtained; she did not identify any 
pertinent private medical records.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The veteran was also accorded VA 
examinations in May 2004 and April 2008.  38 C.F.R. 
§ 3.159(c) (4).  Although a VA examination was not conducted 
with respect to the veteran's claim to reopen the issue of 
entitlement to service connection for PTSD, VA is not 
required to obtain an examination for a claim to reopen a 
finally decided decision.  See 38 C.F.R. § 3.159(c).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); ____ S. Ct. ____, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service Connection Claim

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service treatment records show treatment for a 
variety of upper acute respiratory conditions, which occurred 
primarily in the winter months.  She was seen for upper 
respiratory infections in November 1978, January 1979, March 
1980, December 1980, October 1981, and November 1981; for 
viral syndrome in March 1980, December 1981, and February 
1982; and for pharyngitis in June 1982.  However, her June 
1982 service pre-separation examination noted no chronic 
respiratory disorder, only a history of frequent, acute 
respiratory infections, which had resolved with medications 
and had no chronic residuals, and a September 1982 chest x-
ray showed no abnormalities.

The postservice evidence of record dated from May 1986 to 
March 1991 shows instances of treatment for viral illness 
and/or upper respiratory infections, which occurred 
approximately once per year, again limited to the winter 
months.  However, a November 1992 chest x-ray was normal, and 
during a routine visit in October 2000, the veteran denied 
experiencing any respiratory symptoms, but was diagnosed with 
acute bronchitis in March 2001, and with an acute upper 
respiratory infection in March 2005.

This inservice and postservice medical history shows that 
while the veteran was treated for one or two acute 
respiratory infections each year of service, and one per year 
from May 1986 to March 1991, there is no evidence that the 
veteran has a current, chronic respiratory disorder that 
would qualify as a current disability for VA purposes.  
Hickson, 12 Vet. App. at 253.  At no time during service or 
subsequent to service was the veteran diagnosed with a 
chronic respiratory disease, and both the September 1982 
inservice and November 1992 chest x-rays showed no 
abnormalities.  Although the January 2004 chest x-ray showed 
evidence of old granulomatous disease, there was no evidence 
of any current, chronic respiratory disorder.  38 C.F.R. 
§ 3.303 (b).  Accordingly, as a current diagnosis of a 
chronic respiratory disorder is not of record, and the 
criteria for service connection require evidence of a current 
disability, service connection for a chronic respiratory 
disorder is not warranted.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation). 

Because the evidence of record does not show a currently 
diagnosed chronic respiratory disorder, the preponderance of 
the evidence is against the veteran's claim for service 
connection.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence Claim

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied service connection for PTSD in May 1995, and 
notified the veteran of the decision that same month.  The 
rating decision was not appealed and that decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The matter under 
consideration in this case at that time was whether there was 
a verified stressor on which a valid diagnosis of PTSD could 
be based.  In order for the veteran's claim to be reopened, 
evidence must have been presented or secured since the May 
1995 rating decision which is relevant to, and probative of, 
this matter.

The evidence of record at the time of the May 1995 rating 
decision relevant to the veteran's claim for service 
connection included the veteran's service treatment records; 
VA outpatient treatment records dated from January 1983 to 
October 1994; and VA examination reports dated in January 
1983, January 1985, and March 1995.  The additional evidence 
added to the record since the May 1995 rating decision 
includes the veteran's service personnel records, which were 
requested and received by VA in 2004; April 2001 stressor 
statement; and VA outpatient treatment records dated from 
February 1999 to August 2005, and from April 2006 to June 
2008.

The RO denied the veteran's claim for entitlement to service 
connection for PTSD in May 1995.  While the March 2005 duty 
to assist letter indicated that these service personnel 
records were reviewed in conjunction with the May 1995 rating 
decision which denied her original claim for PTSD, the 
veteran's service personnel records were not associated with 
her claims file at that time, as an internal VA memorandum 
reflects that they were not requested until 2004, and the May 
1995 rating decision itself does not state that her service 
personnel records were reviewed.  Subsection (c) of 38 C.F.R. 
§ 3.156 states that at any time after VA issues a decision on 
a claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claim, VA will reconsider 
the claim.  38 C.F.R. § 3.156(c).  These service department 
records may include those related to a claimed inservice 
event, injury, or disease.  38 C.F.R. § 3.156(c) (1) (i).  
Service personnel records are critical to the consideration 
of a claim for service connection for PTSD, especially in 
claims made on the basis of personal assault, as is the case 
here.  See also 38 C.F.R. § 3.304(f) (3).  

The evidence submitted since the final May 1995 rating 
decision was not previously considered by VA.  Among that 
evidence are the veteran's service personnel records which 
were not previously associated with the claims file, and 
relate to a claimed inservice event.  See id.  On that basis, 
the issue of entitlement to service connection for PTSD must 
be reconsidered.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  
38 C.F.R. § 3.304(f) (2008).  Furthermore, if the veteran did 
not engage in combat with the enemy, or if the claimed 
stressors are not related to combat, then the veteran's 
testimony alone is not sufficient to establish the occurrence 
of the claimed stressors, and that testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the veteran's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  If the veteran was not engaged in combat, 
corroborative evidence of her claimed inservice stressors 
must be introduced.

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court of 
Appeals for Veterans Claims (Court) specified that there are 
special evidentiary procedures for PTSD claims based on 
personal assault.  VA ADJUDICATION MANUAL M21-1MR, Part IV, 
subpart ii.1.D.17.  Because personal trauma is an extremely 
personal and sensitive issue, many incidents of personal 
trauma are not officially reported, and the victims of this 
type of inservice trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  It is 
often necessary to seek alternative evidence.  Id. 

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) (3) provides that:

If a post-traumatic stress disorder 
claim is based on inservice personal 
assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of 
the stressor incident.  Examples of 
such evidence include, but are not 
limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements 
from family members, roommates, fellow 
service members, or clergy.  Evidence 
of behavior changes following the 
claimed assault is one type of relevant 
evidence that may be found in these 
sources.  Examples of behavior changes 
that may constitute credible evidence 
of the stressor include, but are not 
limited to: a request for a transfer to 
another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on inservice personal assault 
without first advising the claimant 
that evidence from sources other than 
the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may 
submit any evidence that it receives to 
an appropriate medical or mental health 
professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f) (3).

The veteran has been diagnosed with PTSD based on a history 
of personal trauma.  Specifically, the veteran has asserted 
that she was sexually assaulted by an officer in her unit in 
June 1979, and sustained PTSD as a result of this assault.  
She asserts no other stressors.  Thus, the issue before the 
Board is whether there is competent evidence of record 
corroborating the veteran's allegation that she experienced 
the claimed inservice sexual assault, the element necessary 
to establish entitlement to service connection for PTSD in 
this case.

As the veteran's claimed stressor is not related to combat, 
her lay testimony alone is not enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Where a PTSD diagnosis is based on a 
noncombat stressor, the record must contain service records 
or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
inservice stressors.  See Moreau, 9 Vet. App. at 395-96; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The record reflects a repeated, and consistent, narrative of 
the veteran's claimed sexual assault.  Specifically, the 
veteran asserted in her April 2001 stressor statement that 
between June 20, 1979, and June 28, 1979, she was sexually 
assaulted by an enlisted man of the same rank as her.  She 
was forced into a room, and sexually assaulted while her nose 
and mouth were covered, during her menstrual period.  The 
stressor statement provides not only the name of her alleged 
attacker but also the names of several people who would be 
able to verify her claim.  The postservice evidence of record 
contains many repeated, but extremely similar, assertions of 
the same course of events.

After thorough review of the veteran's claims file, the Board 
finds that the evidence of record in this case corroborates 
the veteran's claimed stressor.  There is evidence of 
significant behavioral changes, to include a decrease in work 
performance.  In the initial period of her enlistment, the 
veteran received an "outstanding" performance review, 
including the highest possible score of 9 in each category in 
which she was evaluated.  However, beginning in June 1979, 
the performance steadily declined.  The veteran received 9s 
and 8s in her February 1980; 8s and 7s in her February 1981 
evaluation, and 7s and 6s in her June 1982 evaluation; over 
the course of her enlistment, her work went from being 
described as "outstanding," to "excellent," and 
ultimately, "satisfactory."

Additionally, the veteran's service treatment records reflect 
a decline in her mental health following the attack.  The 
veteran entered service in September 1978 with no evidence of 
psychiatric symptomatology.  However, by January 1981, she 
was diagnosed with reactive depression, and was ordered to 
have a psychiatric evaluation to determine if she required an 
anti-depressant.  A February 1981 service treatment record 
recommended separation due to a mixed personality disorder, 
manifested by irritability, explosiveness, overreactivity, 
and poor ego strength.  Perhaps most critically, an August 
1981 service treatment record noted that the veteran had a 
medical chart loaded with mental health complaints, and 
needed a mental health clinic appointment because she was 
"emotionally a wreck."  On the veteran's June 1982 service 
separation examination report, the military physician noted 
that the veteran had been treated from June 1980 to June 1981 
for nervousness and depression, with the veteran subjectively 
reporting that she continued to have mental health problems.  

It must also be noted that the veteran's initial diagnosis of 
PTSD was made in September 1994 by a VA mental health 
practitioner, after the veteran had attended a sexual assault 
survivor's group for a period of months and was subsequently 
able to discuss her traumatic event with a female mental 
health practitioner.  This is critical, as the veteran 
asserted in her April 2001 stressor statement that while she 
sought mental health treatment in service, she never 
discussed the sexual assault because the only mental health 
practitioners available to her were men, and she did was 
uncomfortable discussing her sexual assault with a man.  The 
record also reflects that at the time of the 1994 initial 
diagnosis, the veteran had been receiving psychiatric 
treatment for what had previously been termed as depression 
and anxiety at least since 1989, and that other VA outpatient 
treatment records indicate the veteran had been prescribed 
Prozac, an anti-depressant, since May 1990.  

Additional evidence of behavior changes includes the 
veteran's assertion in her April 2001 stressor statement that 
as a result of her assault, she had a fear of men, especially 
those of the same race as her alleged attacker, and avoided 
all people of this race, particularly men; this racial bias 
is evident in some of the postservice VA psychiatric group 
therapy records.  The veteran also stated that she self-
medicated following the attack with alcohol; a previous 
history of alcohol abuse is noted repeatedly in the 
postservice evidence of record.

Although the veteran has not submitted any competent lay 
evidence from her family or from fellow service members, to 
potentially corroborate elements of the alleged assault in 
accordance with 38 C.F.R. § 3.304(f), she has stated that she 
did not report the attack, at the time it occurred, to anyone 
other than her mother.  According to the veteran, her 
mother's reaction to the veteran's expression of the events 
was to blame the veteran and make her feel as if the sexual 
assault were the veteran's fault.  This reaction from her 
closest family member, in addition to the veteran's fear of 
her alleged perpetrator, and informal comments she received 
from officers in her unit during the days following the 
assault, led the veteran to withdraw and not discuss the 
assault further until after service separation.  As noted 
above, this is a common occurrence.  See VA ADJUDICATION 
MANUAL 
M21-1MR, Part IV, subpart ii.1.D.17.  

Ultimately, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. §3.304 (f).  The Board finds that the 
evidence of record sufficiently corroborates the veteran's 
claimed stressor of sexual assault in June 1979.  In 
conjunction with the initial 1994 VA inpatient diagnosis of 
PTSD based on this event, all three prongs of the pertinent 
criteria for service connection for PTSD are satisfied, and 
service connection for PTSD is warranted.

Increased Evaluation Claims

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations 
do not require that all cases show all findings specified by 
the Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).

Hypothyroidism

The currently assigned 10 percent evaluation for 
hypothyroidism is warranted when the medical evidence of 
record shows fatigability or where continuous medication is 
required for control.  See 38 C.F.R. § 4.119, Diagnostic Code 
7903 (2008).  A 30 percent evaluation is assigned for 
findings of fatigability, constipation, and mental 
sluggishness.  Id.  A 60 percent evaluation is provided for 
findings of muscular weakness, mental disturbance (dementia, 
slowing of thought, depression), and weight gain.  Id.  
Finally, the maximum 100 percent evaluation is warranted 
where the disease is manifested by cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance, 
bradycardia (less than 60 beats per minute), and sleepiness.  
Id.  

In this case, the evidence of record supports the assignment 
of staged ratings.  See Hart, 21 Vet. App. at 509-10.  Prior 
to September 6, 2007, the veteran's hypothyroidism was 
primarily manifested by fatigability, which is contained in 
both the criteria for the 10 percent and 30 percent 
evaluations under Diagnostic Code 7903.  However, the 
remaining symptoms contemplated by the 30 percent evaluation, 
constipation and mental sluggishness, are not shown by the 
evidence of record.  Moreover, although the veteran reported 
experiencing depression, the record reflects several 
diagnoses of mental disorders, to include depression, that 
were wholly unrelated to her hypothyroidism, and neither the 
May 2004 VA examination report nor the September 2006 VA 
outpatient treatment record note that the veteran's 
depression was the result of her hypothyroidism.  
Additionally, the February 2003, March 2005, September 2006, 
and May 2007 VA outpatient treatment records discussing the 
veteran's weight fluctuation reflected that she was able to 
lose weight if she subscribed to a diet program, engaged in 
physical activity, and remained committed to her thyroid 
medication regimen.  For these reasons, the record does not 
support an evaluation greater than 10 percent prior to 
September 6, 2007.  

However, beginning with a September 2007 VA outpatient visit, 
and continuing through the April 2008 VA examination, the 
veteran's hypothyroidism progressed in severity such that the 
disability picture for this disorder more nearly approximates 
a 60 percent evaluation from September 6, 2007.  38 C.F.R. 
§ 4.7 (2008).  The September 2007 VA outpatient treatment 
record noted the veteran's sensitivity to cold and cold, 
which was a new symptom.  Moreover, the April 2008 VA 
examination report documented that in addition to heat and 
cold intolerance, the veteran was now unable to lose weight, 
and experienced chronic constipation.  Additionally, she had 
mental disturbance in the form of depression that was the 
result of her hypothyroidism, was forgetful, had difficulty 
concentrating, and experienced muscle weakness.  Based on 
this evidence, a disability evaluation of 60 percent is 
warranted beginning September 6, 2007.  

However, a 100 percent evaluation for hypothyroidism is not 
warranted.  The maximum 100 percent evaluation is warranted 
where the disease is manifested by cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance, 
bradycardia (less than 60 beats per minute), and sleepiness.  
In the instant case, there is no evidence of cardiovascular 
involvement.

The 60 percent evaluation is warranted effective September 6, 
2007, based on the symptomatology as documented in the 
record.  However, because the evidence of record does not 
show the symptomatology contemplated by Diagnostic Code 7903 
prior to September 2007, the preponderance of the evidence is 
against the veteran's claim for an evaluation greater than 10 
percent prior to that date.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Myalgia

The currently assigned 10 percent evaluation for myalgia is 
contemplated by the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5237.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5237 (2008).  This hyphenated code is intended to 
show that the veteran's disability was rated analogously to 
cervical strain under Diagnostic Code 5237.  See 38 C.F.R. 
§ 4.20 (2008) (an unlisted condition may be rated under a 
closely related disease or injury in which the functions 
affected, anatomical localization, and symptomatology are 
closely analogous); 38 C.F.R. § 4.27 (2008) (unlisted 
disabilities rated by analogy are coded first by the numbers 
of the most closely related body part and then "99").  To 
that end, Diagnostic Code 5237 is subsumed into the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  38 C.F.R. § 4.71a.

The General Rating Formula provides for a 10 percent 
evaluation for forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. 
§ 4.71a, General Rating Formula.  A 20 percent evaluation is 
warranted for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
A 30 percent evaluation is warranted for forward flexion of 
the cervical spine is less than 15 degrees or less; or, 
favorable anklyosis of the entire cervical spine.  Id.  A 40 
percent evaluation is warranted for unfavorable anklyosis of 
the entire cervical spine.  The maximum 100 percent 
evaluation is warranted for unfavorable anklyosis of the 
entire spine.  Id.  Any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

The evidence of record does not reflect that the veteran's 
cervical spine myalgia manifestations are of such severity as 
to warrant an evaluation greater than 10 percent.  The May 
2004 VA joints examination found forward flexion of the 
cervical spine to 35 degrees, with the combined range of 
motion of the cervical spine as 300, localized tenderness, 
and a normal gait.  The July 2008 VA spine examination found 
flexion to 45 degrees, with no objective evidence of muscle 
spasm or abnormal spinal curvature.  Moreover, there were no 
neurological abnormalities, to include bladder and/or bowel 
impairment, noted to be related to the veteran's myalgia.  
Accordingly, an evaluation greater than 10 percent is not 
warranted for the veteran's myalgia under the General Rating 
Formula.  Moreover, because the General Rating Formula is 
identical for all Diagnostic Codes pertaining to the spine 
other than for intervertebral disc syndrome, and there is no 
evidence that the veteran's cervical myalgia is manifested by 
intervertebral disc syndrome, consideration of other relevant 
diagnostic codes pertaining to the spine is not required.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5238, 5239, 
5240, 5241, and 5242 (2008).  

Moreover, the evidence of record also tends not to show that 
the veteran's myalgia causes a level of functional loss 
greater than that already contemplated by the assigned 
evaluation.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2008).  There is evidence that the 
veteran's cervical spine extension is limited by pain, to 
include as noted during the May 2004 VA joints examination, 
and the April 2008 VA spine examination.  However, the degree 
to which the cervical spine range of motion was additionally 
limited during the May 2004 VA joints examination was not 
specified, and the amount to which it was limited during the 
April 2008 VA spine examination would not merit an evaluation 
greater than 10 percent under the General Rating Formula.  
See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  
To that end, the April 2008 VA examiner indicated that the 
veteran's reports of the severity of her pain were 
inconsistent with the objective, clinical findings.  
Additionally, there is no evidence in the record that the 
veteran had functional loss due to fatigue, weakness, and 
lack of endurance after repetition.  Accordingly, an 
evaluation greater than that currently assigned, on the basis 
of functional loss, is not warranted.  

From the time service connection was granted in the May 1983 
rating decision, it has been noted that the veteran's 
cervical spine myalgia has also been manifested by headaches.  
To that end, consideration has been given to whether a 
separate evaluation is warranted for headaches; under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately, provided that the 
additional disabilities warrant a compensable evaluation.  
See 38 C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 
Vet. App. 259, 261(1994).  The most closely related 
diagnostic code for headaches is Diagnostic Code 8100, 
warranting a minimum 10 percent evaluation for migraines with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2008).  The rating criteria do not define 
"prostrating," nor has the Court of Appeals for Veterans 
Claims.  Cf. Fenderson, 12 Vet. App. at 
126-127 (quoting Diagnostic Code 8100 verbatim but not 
specifically addressing the definition of a prostrating 
attack).  By way of reference, "prostration" is defined as 
"extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1367 (28th Ed. 1994).

Despite evidence that the veteran experiences headaches 
related to her cervical spine myalgia, a separate, 
compensable evaluation is not warranted.  During the May 2004 
VA joints examination, the veteran indicated that she 
experienced headaches as part of her flare-ups, reportedly 
occurring approximately once per week.  However, there is no 
evidence that the headaches experienced by the veteran as a 
result of her myalgia constitute the "characteristic 
prostrating attacks" contemplated by the pertinent rating 
criteria; the veteran reported that the headaches result in 
mental disturbance at her job as a pharmacy technician, but 
did not state that they were of such severity as to result in 
"extreme exhaustion or powerlessness."  Id.  

Other Considerations

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that 
an assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disabilities with the 
established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the veteran's 
disability level and symptomatology, then the veteran's 
disability picture is contemplated by the Schedule, and the 
assigned schedular evaluation is adequate, and no referral 
is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 3.321(b) 
(1) is applicable).  

The Board finds that the veteran's disability picture is not 
so unusual or exceptional in nature as to render her 
disability ratings for hypothyroidism and myalgia 
inadequate.  The veteran's hypothyroidism is evaluated under 
38 C.F.R. § 4.119, Diagnostic Code 7903, the criteria of 
which is found by the Board to specifically contemplate the 
level of disability and symptomatology.  Manifestations of 
the veteran's service-connected hypothyroidism prior to 
September 6, 2007 included fatigability, without evidence of 
constipation and mental sluggishness.  Beginning on 
September 6, 2007, manifestations of the veteran's 
service-connected hypothyroidism include muscular weakness, 
mental disturbance, weight gain, chronic constipation, 
intolerance to hot and cold, and fatigability but without 
cardiovascular involvement.  When comparing this disability 
picture with the symptoms contemplated by the Schedule, the 
Board finds that the veteran's symptoms are more than 
adequately contemplated by the ratings for her 
service-connected hypothyroidism.  Ratings in excess of the 
currently assigned ratings are provided for certain 
manifestations of hypothyroidism, but the medical evidence 
reflects that those manifestations are not present in this 
case.  The currently assigned ratings for the veteran's 
hypothyroidism more than reasonably describe her disability 
level and symptomatology and, therefore, the currently 
assigned schedular evaluations are adequate and no referral 
is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996); see also 38 C.F.R. § 4.71a.

The veteran's myalgia is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, the criteria of which is found by the 
Board to specifically contemplate the level of disability 
and symptomatology.  Manifestations of the veteran's 
service-connected myalgia include forward flexion of the 
cervical spine to 35 degrees, with the combined range of 
motion of the cervical spine as 300, localized tenderness, 
and a normal gait, with no objective evidence of muscle 
spasm or abnormal spinal curvature.  There were no 
neurological abnormalities, to include bladder and/or bowel 
impairment, noted to be related to the veteran's myalgia.  
When comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
veteran's symptoms are more than adequately contemplated by 
the ratings for her service-connected myalgia.  Ratings in 
excess of the currently assigned ratings are provided for 
certain manifestations of myalgia, but the medical evidence 
reflects that those manifestations are not present in this 
case.  The currently assigned ratings for the veteran's 
myalgia more than reasonably describe her disability level 
and symptomatology and, therefore, the currently assigned 
schedular evaluations are adequate and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); 
see also 38 C.F.R. § 4.71a.

Thus, based on the evidence of record, the Board finds that 
the veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that the veteran is not 
entitled to referral for extraschedular ratings.  Thun, 22 
Vet. App. at 115.

Because the evidence of record does not show that a higher 
evaluation for the veteran's myalgia is warranted under 
either the General Rating Formula or other related diagnostic 
codes, does not reflect that a separate evaluation is 
warranted for headaches, and does not show functional loss 
not already contemplated in the currently assigned 
evaluation, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic respiratory disorder is 
denied.

Service connection for PTSD is granted.

An evaluation greater than 10 percent prior to September 6, 
2007, for hypothyroidism is denied.

An evaluation of 60 percent, beginning September 6, 2007, for 
hypothyroidism is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.

An increased evaluation for myalgia is denied.


REMAND

The decision above found that the veteran has a current 
diagnosis of PTSD based on a verified stressor, such that 
service connection is warranted.  However, the record also 
contains diagnoses of additional psychiatric disorders, to 
include depression, anxiety, mixed personality disorder, and 
somatization disorder, some of which were given as part of a 
combined diagnosis (e.g. "depression/PTSD").  Before the 
issue of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD can be adjudicated, it 
must first be determined whether the notations of depression, 
anxiety, and somatization disorder noted in the record are 
manifestations of that PTSD, or discrete, separately 
diagnosed disorders.  For this reason, a VA mental disorders 
examination must be conducted.

Additionally, the veteran's service treatment records show 
that she was treated for recurrent backaches, lumbosacral 
tension, and low back pain, all of which began after a 
February 1979 motor vehicle accident.  To that end, an 
October 1989 VA outpatient treatment record shows that the 
veteran was diagnosed with chronic low back strain, and a 
November 2001 VA x-ray revealed degenerative osteoarthritis 
changes of the lumbar spine.  These facts indicate that the 
veteran's condition may be related to her military service, 
as evidenced by the relative continuity of low back 
symptomatology since service, satisfy the "low threshold" 
set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(requiring only that the evidence "indicates" that there 
"may" be a nexus between an inservice incident and a 
currently diagnosed disorder).  To that end, an opinion as to 
the nature and etiology of any current back disorder must be 
obtained.

Accordingly, the issues of entitlement to service connection 
for a lumbar spine disorder, and entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD, are remanded for the following actions:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the etiology of any back 
disorder, and acquired mental disorder 
other than PTSD, found.  The claims folder 
and a copy of this Remand must be made 
available to the examiner and reviewed in 
conjunction with the examination.  Any 
indicated tests and studies must be 
accomplished and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  

With respect to the veteran's claimed 
lumbar spine disorder, the VA examiner 
must provide an opinion, in light of the 
examination findings and service and 
postservice medical evidence of record, 
whether any back disorder found is related 
to the veteran's military service.  

With respect to the veteran's claimed 
acquired psychiatric disorder, the 
examiner must render an opinion as to 
whether the veteran currently has any 
psychiatric disorders which are separately 
diagnosable disorders from PTSD.  If a 
psychiatric disorder other than PTSD is 
found, the examiner must provide an 
opinion as to whether the currently 
diagnosed psychiatric disorder is related 
to active military service, to include the 
symptoms exhibited during active service.  

If any of the requested opinions cannot be 
provided without resorting to speculation, 
it must be noted in the examination 
report.  The rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed.

4.  The RO must notify the veteran that it 
is her responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address of record.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5.  When the above development has been 
completed, the issues of issues of 
entitlement to service connection for a 
lumbar spine disorder, and entitlement to 
service connection for an acquired 
psychiatric disorder other than PTSD, must 
be readjudicated.  If any benefit sought 
on appeal remains denied, an additional 
supplemental statement of the case must be 
provided to the veteran and her attorney.  
After the veteran and her attorney have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


